EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 8-10, filed 2021.04.21, with respect to the rejection of claims 1-5, 9-12 and 17-20 have been fully considered and are persuasive.  The rejection of claims 1-5, 9-12 and 17-20 has been withdrawn. 
Claim 16 is cancelled by the amendment.
Claims 1-15 and 17-20 remain.


Allowable Subject Matter
Claims 1-15 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-15 and 17-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/22/2021 12:57 PM